In a proceeding to compel disclosure of Grand Jury minutes, the petitioner appeals from an order of the Supreme Court, Rockland County (Miller, J.), entered March 18, 1983, which denied the petition. Order affirmed, without costs or disbursements, with leave to petitioner to renew his application, if he be so advised, at the time of trial. We are satisfied that petitioner should not be permitted to examine the Grand Jury minutes as part of his pretrial discovery proceedings in connection with his case pending in the Federal court. However, under the peculiar circumstances of this case, petitioner may renew his application, if he be so advised, at the time of trial. Weinstein, J. P., Bracken, Brown and Niehoff, JJ., concur.